 



EXHIBIT 10.17
AMENDED AND RESTATED CONSULTING AGREEMENT
This Amended and Restated Consulting Agreement is made as of April 1, 2006 (the
“Effective Date”), between Electro-Optical Sciences, Inc, a Delaware corporation
(the “Company”) and Gerald Wagner Consulting LLC (the “Consultant”).
     WHEREAS, the Consultant and the Company are parties to a certain Consulting
Agreement dated as of June 1, 2005 (the “Prior Agreement”); and
     WHEREAS, the parties to the Prior Agreement now wish to revise their
relationship so as to provide for the provision of services of an anticipated
longer duration period.
     NOW THEREFORE, the parties agree as follows:
1. Services. The field of interest for consulting hereunder is the continued
direction of the Company’s MelaFind product development effort and the
implementation of the manufacturing process once production of clinical trial
prototypes becomes feasible.
The Consultant will make himself available in person at the Company’s offices or
other locations as agreed upon during the term of this Agreement, as reasonably
requested by the Company.
2. Consideration. In consideration for the services provided by Consultant under
the terms of this Agreement, Consultant shall be compensated as set forth below.
     2.1 The Company will pay the Consultant the annual amount of one hundred
eighty thousand dollars ($180,000.00), payable monthly over the term of this
Agreement.
     2.2 The Consultant acknowledges that, in connection with his continued
engagement by the Company on March 24, 2006 he was granted non-qualified stock
options to purchase 50,000 shares of the Company’s common stock at fair market
value.
     2.3 Reasonable expenses of the Consultant incurred at the request of the
Company (including travel expenses incurred in connection with Company-related
business) will be reimbursed promptly by the Company, subject to customary
verification, in accordance with the Company’s standard expense reimbursement
and travel policy.
     3. Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date of this Agreement and will end (a) at the option of Consultant or
the Company, at any time by providing thirty (30) days’ prior written notice to
the other party (during which thirty (30) day period Consultant shall continue
to perform its duties hereunder) or (b) immediately upon the mutual agreement of
the Company and Consultant.

 



--------------------------------------------------------------------------------



 



4. Certain Other Contracts.
     4.1 The Consultant will not disclose to the Company any information that
the Consultant is obligated to keep secret pursuant to an existing
confidentiality agreement with a third party, and nothing in this Agreement will
impose any obligation on the Consultant to the contrary.
     4.2 The consulting work performed hereunder will not be conducted on time
that is required to be devoted to any other third party. The Consultant shall
not use the funding, resources and facilities of any other third party to
perform consulting work hereunder and shall not perform the consulting work
hereunder in any manner that would give any third party rights to the product of
such work.
     4.3 The Consultant has disclosed and, during the Term, will disclose to the
Chief Executive Officer of the Company any conflicts between this Agreement and
any other agreements binding the Consultant.
5. Exclusive Services during the Term. The Consultant agrees that during the
Term of this Agreement he will not, exclusive of any research obligations to any
third party, directly or indirectly, (i) provide any services to any other
business or commercial entity engaged in the manufacture, development, marketing
or sale of any medical device used in connection with the diagnosis of melanoma
(the “Field of Interest”), (ii) participate in the formation of any business or
commercial entity in the Field of Interest or (iii) solicit or hire away, or
assist or facilitate the solicitation or hiring of, any employee or consultant
of the Company.
6. Direction of Projects and Inventions to the Company. Subject to the
Consultant’s obligations and confidentiality obligations to third parties,
during the Term of this Agreement, the Consultant will use his best efforts to
disclose to the Chief Executive Officer of the Company, on a confidential basis,
technology and product opportunities which come to the attention of the
Consultant in the Field of Interest, and any invention, improvement, discovery,
process, formula or method or other intellectual property relating to or useful
in, the Field of Interest (collectively “New Discoveries”), whether or not
patentable or copyrightable, to the extent the New Discoveries do not arise from
any research undertaken by the Consultant as an employee of any third party.
7. Inventions Discovered by the Consultant While Performing Services Hereunder.
     7.1 The Consultant will promptly and fully disclose to the Chief Executive
Officer of the Company any invention, improvement, discovery, process, formula,
technique, method, trade mark, trade secret, mask work, or other intellectual
property, whether or not patentable, whether or not copyrightable (collectively,
“Invention”) made, conceived, developed, or first reduced to practice by the
Consultant, either alone or jointly with others, while performing services
hereunder. All such Inventions are work made for hire to the extent allowed by
law and, in addition, Consultant hereby assigns to

 



--------------------------------------------------------------------------------



 



the Company all of his right, title and interest in and to any such Inventions.
The Consultant will execute any documents necessary to perfect the assignment of
such Inventions to the Company and to enable the Company to apply for, obtain,
and enforce patents or copyrights in any and all countries on such Inventions.
The Consultant hereby irrevocably designates the Secretary of the Company as his
agent and attorney-in-fact to execute and file any such document and to do all
lawful acts necessary to apply for and obtain patents and copyrights, and to
enforce the Company’s rights under this paragraph. This Section 7 will survive
the termination of this Agreement.
     7.2 If any part of the Invention is based on, incorporates, or is an
improvement or derivative of, or cannot be reasonably and fully made, used,
reproduced, distributed and otherwise practiced or exploited without using,
infringing or violating technology or intellectual property rights owned or
licensed by Consultant and not assigned hereunder, Consultant hereby grants
Company a perpetual, irrevocable, worldwide royalty-free, non-exclusive, right
and license, with right to sublicense, to exploit and exercise all such
technology and intellectual property rights in support of Company’s exercise or
exploitation of the Inventions, other work performed hereunder, or any assigned
rights (including any modifications, improvements and derivatives of any of
them).
8. Confidentiality.
     8.1 The Consultant acknowledges that, during the course of performing his
services hereunder, the Company will be disclosing information to the
Consultant, and the Consultant will be developing information related to the
Field of Interest, Inventions, projects, products, potential customers,
personnel, business plans, and finances, as well as other commercially valuable
information (collectively “Confidential Information”). The Consultant
acknowledges that the Company’s business is extremely competitive, dependent in
part upon the maintenance of secrecy, and that any disclosure of the
Confidential Information would result in serious harm to the Company.
     8.2 The Consultant agrees that the Confidential Information will be used by
the Consultant only in connection with consulting activities hereunder, and will
not be used in any way that is detrimental to the Company.
     8.3 The Consultant agrees not to disclose, directly or indirectly, the
Confidential Information to any third person or entity, other than
representatives or agents of the Company. The Consultant will treat all such
information as confidential and proprietary property of the Company.
     8.4 The term “Confidential Information” does not include information that
was: (i) publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by

 



--------------------------------------------------------------------------------



 



the receiving party from a third party without a breach of such third party’s
obligations of confidentiality; and (v) is independently developed by the
receiving party without use of or reference to the disclosing party’s
Confidential Information, as shown by documents and other competent evidence in
the receiving party’s possession.
     8.5 The Consultant may disclose any Confidential Information that is
required to be disclosed by law, government regulation or court order. If
disclosure is required, the Consultant will give the Company advance notice so
that the Company may seek a protective order or take other action reasonable in
light of the circumstances.
     8.6 Upon termination of this Agreement, the Consultant will promptly return
to the Company all materials containing Confidential Information as well as
data, records, reports and other property, furnished by the Company to the
Consultant or produced by the Consultant in connection with services rendered
hereunder, together with all copies of any of the foregoing. Notwithstanding
such return, the Consultant shall continue to be bound by the terms of the
confidentiality provisions contained in this Section 8 for a period of three
years after the termination of this Agreement.
9. Use of Name. It is understood that the name of the Consultant and
Consultant’s affiliation with any third party will appear in disclosure
documents required by securities laws, and in other regulatory and
administrative filings in the ordinary course of the Company’s business. The
above-described uses will be deemed to be noncommercial uses. The name of the
Consultant or any third party will not be used for any commercial purpose
without the Consultant’s consent.
10. No Conflict; Valid and Binding. The Consultant represents that neither the
execution of this Agreement nor the performance of the Consultant’s obligations
under this Agreement will result in a violation or breach of any other agreement
by which the Consultant is bound. The Company represents that this Agreement has
been duly authorized and executed and is a valid and legally binding obligation
of the Company, subject to no conflicting agreements.
11. Notices. Any notice provided under this Agreement shall be in writing and
shall be deemed to have been effectively given (i) upon receipt when delivered
personally, (ii) one day after sending when sent by private express mail service
(such as Federal Express), or (iii) 5 days after sending when sent by regular
mail to the following address:
In the case of the Company:
Electro-Optical Sciences, Inc
3 West Main Street, Suite 201
Irvington, NY 10553

 



--------------------------------------------------------------------------------



 



In the case of the Consultant:
Gerald Wagner Consulting LLC
970 Route 9W
Upper Grandview, NY 10960
or to other such address as may have been designated by the Company or the
Consultant by notice to the other given as provided herein.
12. Independent Contractor; Withholding. The Consultant will at all times be an
independent contractor, and as such will not have authority to bind the Company.
Consultant will not act as an agent nor shall he be deemed to be an employee of
the Company for the purposes of any employee benefit program, unemployment
benefits, or otherwise. The Consultant recognizes that no amount will be
withheld from his compensation for payment of any federal, state, or local taxes
and that the Consultant has sole responsibility to pay such taxes, if any, and
file such returns as shall be required by applicable laws and regulations.
Consultant shall not enter into any agreements or incur any obligations on
behalf of the Company.
13. Assignment. Due to the personal nature of the services to be rendered by the
Consultant, the Consultant may not assign this Agreement. The Company may assign
all rights and liabilities under this Agreement to a subsidiary or an affiliate
or to a successor to all or a substantial part of its business and assets
without the consent of the Consultant. Subject to the foregoing, this Agreement
will inure to the benefit of and be binding upon each of the heirs, assigns and
successors of the respective parties.
14. Severability. If any provision of this Agreement shall be declared invalid,
illegal or unenforceable, such provision shall be severed and the remaining
provisions shall continue in full force and effect.
15. Remedies. The Consultant acknowledges that the Company would have no
adequate remedy at law to enforce Sections 5, 7 and 8 hereof. In the event of a
violation by the Consultant of such Sections, the Company shall have the right
to obtain injunctive or other similar relief, as well as any other relevant
damages, without the requirement of posting bond or other similar measures.
16. Governing Law; Entire Agreement; Amendment. This Agreement shall be governed
by the laws of the State of New York applicable to agreements made and to be
performed within such State, and represents the entire understanding of the
parties with respect to the subject matter hereof. It supersedes the Prior
Agreement except with respect to matters (payment for subsequent invoices,
confidentiality, and the like) which by their nature should survive the
termination of that agreement. It may only be amended in writing.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement may be executed in counterparts, each of
which shall constitute an original and all of which together shall constitute
one instrument, effective as of the date first above written.

              Electro-Optical Sciences, Inc:   Gerald Wagner Consulting LLC
 
           
 
           
By:
  /s/ Joseph V. Gulfo   By:   /s/ Gerald Wagner
 
  Joseph V. Gulfo, M.D. M.B.A.       Gerald Wagner
 
  President        

 